



Exhibit 10(i)
AMENDMENT
TO THE
EXELIS SALARIED RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Exelis Salaried Retirement Plan, as
amended and restated effective January 1, 2014 (the “Plan”);
WHEREAS, pursuant to Section 10.1 of the Plan, the Board of Directors of the
Corporation or its delegate has the authority to amend the Plan;
WHEREAS, the Employee Benefits Committee of the Corporation (the “Committee”)
has been delegated the authority to adopt non-material amendments to the Plan;
WHEREAS, the Corporation desires to amend the Plan to add a new cash balance
benefit for certain Plan members for periods of service on and after January 1,
2017; and
WHEREAS, the Employee Benefits Committee has determined that the above-described
amendment is not material.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
January 1, 2017, as follows:
1. Section 1.29 of the Plan (defining Participating Employee) hereby is amended
to:
(i)
delete the third paragraph thereof and insert a new third paragraph to read as
follows:

“A Member who became a Participating Employee on or after January 1, 2012,
pursuant to the foregoing provisions of this Section 1.29 shall cease to be a
Participating Employee on the earliest of (i) the date he ceases to be an
Employee, (ii) his Severance Date, (iii) the effective date of his election made
in accordance with rules established by the Benefits Administration Committee,
to participate in the enhanced employer contribution portion of the Exelis
Investment and Savings Plan in lieu of continuing to receive future Benefit
Service accruals under this Plan or (iv) unless otherwise provided in an
Appendix hereto, December 31, 2016.”
(ii)
delete clause (iv) of the last sentence of the fourth paragraph thereof and
insert a new clause (iv) to read as follows:





--------------------------------------------------------------------------------





“(iv) unless otherwise provided in an Appendix hereto, December 31, 2016”
2. Section 2.02(f) of the Plan (relating to certain absences recognized as
Benefit Service) hereby is amended to:
(i)
delete the last sentence of clause (ii) thereof and insert a new sentence to
read as follows:

“Notwithstanding anything in this clause (ii) to the contrary and unless
otherwise provided in an Appendix hereto, effective as of January 1, 2017, there
shall be no further accruals of Benefit Service under this clause (ii).”
(ii)
delete the last sentence of clause (iv) thereof and insert a new sentence to
read as follows:

“Notwithstanding any Plan provision to the contrary and unless otherwise
provided in an Appendix hereto, Benefit Service shall only be credited for a
period on or after January 1, 2012, and prior to January 1, 2017, during which
Company sickness or accident benefits are payable to an Employee who is a
Participating Employee.”
3. Section 2.02(g) of the Plan (relating to other absences) hereby is amended to
delete paragraphs (1) and (2) from clause (ii) thereof and insert new paragraphs
(1) and (2) to read as follows:
“(1)    If the Employee was eligible for a vested benefit under Section 4.06 at
the time of a break in service, the Benefit Service credited to such Employee
immediately prior to such break in service shall, subject to the provisions of
Section 4.12, be immediately recognized as Benefit Service under the Plan upon
his return to service prior to January 1, 2017; provided, however, that unless
otherwise provided in an Appendix hereto, no such Benefit Service shall be
credited for periods beginning on or after January 1, 2017.
(2)    If the Employee was not eligible for a vested benefit under Section 4.06
at the time of a break in service, Benefit Service shall begin from the date of
the Employee’s return to the employ of the Company prior to January 1, 2012;
provided, however, that, unless otherwise provided in an Appendix hereto, no
such Benefit Service shall be credited for periods beginning on or after January
1, 2017. However, any Benefit Service rendered prior to such break in service
shall be included as Benefit Service only at the time that he bridges his
Eligibility Service in accordance with the provisions of Section 2.01(g).”


2

--------------------------------------------------------------------------------





4. Section 4.01(d) of the Plan (relating to Accrued Benefit) hereby is amended
to read as follows:
(i) A Member’s Accrued Benefit, as of any date of determination, means the
annual benefit payable as a single life annuity for the Member’s life commencing
on his Normal Retirement Date or his Postponed Retirement Date, as applicable,
which is equal to the aggregate of his TPP Formula Benefit computed under
Section 4.01(b) and his PEP Formula Benefit computed under Section 4.01(c) on
the basis of the Member’s Benefit Service not in excess of 40 years and other
applicable components of the Plan formula as of such determination date. The
Accrued Benefit for a Member eligible for a benefit under Appendix G also shall
include the accrued benefit described in Section IV. of Appendix G.
(ii) Notwithstanding any Plan provision to the contrary, a Member’s Accrued
Benefit described in the first sentence of clause (i) above as of any
determination date, shall not be less than an annual pension payable as a single
life annuity for the Member’s life, commencing on his Normal Retirement Date or
his Postponed Retirement Date, as applicable, equal to the aggregate of his TPP
Formula Benefit computed under Section 4.01(b) and determined as of the last day
of the Plan Year immediately preceding such determination date and his PEP
Formula Benefit computed under Section 4.01(c) on the basis of the Member’s PEP
Formula Lump Sum Value as of the last day of the Plan Year immediately preceding
such determination date increased by the rate of interest set forth in Section
4.01(c)(ii) for the period beginning with the first day of the Plan Year in
which the determination date occurs and ending on the last day of the calendar
month preceding the determination date. For Plan years beginning prior to
January 1, 2012, if the amount determined under this clause (ii) exceeds the
amount determined under the first sentence of clause (i) above, the difference
shall be treated as an increase in the Member’s PEP Formula Benefit portion of
his Accrued Benefit.
5. The first paragraph of Section 4.02(b) of the Plan (relating to Normal
Retirement Benefit) hereby is amended to read as follows:
Prior to adjustment in accordance with Sections 4.07(a) and 4.08(c), but subject
to the minimum provision hereinafter set forth in this Section 4.02 and except
as otherwise provided in an Appendix hereto, the annual normal retirement
allowance payable on a lifetime basis upon retirement at a Member’s Normal
Retirement Date that is attributable to his TPP Formula Benefit and his PEP
Formula Benefit shall be equal to the Member’s


3

--------------------------------------------------------------------------------





Accrued Benefit described in the first sentence of Section 4.01(d)(i). In
addition, for a Member who is eligible for a benefit under Appendix G, his
normal retirement benefit attributable to the benefit under Appendix G shall be
the accrued benefit described in Section IV. of Appendix G.
6. The Plan hereby is amended to add a new Appendix G, in the form attached
hereto, to the end thereof.


APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 16th day
of December, 2016.


/s/ Adam Histed
Adam Histed, Chairperson



4

--------------------------------------------------------------------------------









EXELIS SALARIED RETIREMENT PLAN
APPENDIX G
CASH BALANCE BENEFIT FOR CERTAIN MEMBERS AFTER
DECEMBER 31, 2016
This Appendix G is applicable only with respect to a Participating Member who,
on January 1, 2017, (a) is an Employee, (b) is not performing services as a
Mission Sustainment Employee, a CapRock Employee or a Maritime Employee and (c)
is not a Highly Compensated Employee.
The portion of a Participating Member’s Accrued Benefit attributable to service
prior to January 1, 2017 shall be determined under the foregoing provisions of
this Plan. In addition, except as otherwise provided in this Appendix G, the
foregoing provisions of this Plan shall apply to the benefits set forth in this
Appendix G.
Section I - Definitions
Solely for purposes of this Appendix G, the following terms shall be defined as
set forth below.
1.
“Active Appendix G Member” shall mean an Appendix G Member who has not ceased to
be eligible for Pay Credits pursuant to Section II.2.

2.
“Appendix G Member” shall mean a Participating Member who meets the eligibility
requirements of Section II of this Appendix G.

3.
“CapRock Employee” shall mean an Employee of Harris CapRock Communications, Inc.
or a subsidiary thereof (including without limitation, CapRock Government
Solutions, Inc.).

4.
“Cash Balance Account” shall mean the hypothetical account established for each
Appendix G Member pursuant to Section III of this Appendix G.

5.
“Compensation” shall mean “Compensation” as defined under the Harris Corporation
Retirement Plan, as amended from time to time, for periods beginning on and
after January 1, 2017.

6.
“Highly Compensated Employee” shall mean a Participating Member who had
remuneration from the Company or an Associated Company during calendar year 2015
in excess of $120,000 as shown on Box 5 of such Participating Member’s Form W-2
for 2015.

7.
“Interest Credits” shall mean the amounts, if any, credited to an Appendix G
Member’s Cash Balance Account pursuant to Section III.3 of this Appendix G.

8.
“Maritime Employee” shall mean an Employee of Maritime Communication Services,
Inc. or a subsidiary thereof.

9.
“Mission Sustainment Employee” shall mean an Employee assigned to perform
services primarily in support of, and designated in Company records as a member
of, the division of the Company and its affiliates identified as “Mission
Sustainment.”



5

--------------------------------------------------------------------------------





10.
“Participating Member” shall mean a Member who, on January 1, 2017, is an
Employee and who, on December 31, 2016, was a Participating Employee.

11.
“Pay Credits” shall mean the amounts, if any, credited to an Appendix G Member’s
Cash Balance Account pursuant to Section III.2 of this Appendix G.

Section II - Eligibility
1.    In General. Except as provided in Section II.2., the provisions of this
Appendix G shall be applicable to each Participating Member who, on January 1,
2017, (a) is an Employee, including an Employee on an approved leave of absence
(other than a long term disability leave), (b) is not performing services as a
Mission Sustainment Employee, a CapRock Employee or a Maritime Employee and (c)
is not a Highly Compensated Employee. A Member who is not described in the
preceding sentence on January 1, 2017 shall not at any time be eligible for the
benefit described in this Appendix G. An Appendix G Member shall not cease to be
an Active Appendix G Member merely because the Appendix G Member becomes a
highly compensated employee (as that term is defined in Section 414(q) of the
Code) of the Company on or after January 1, 2017.
2.    Cessation of Eligibility for Pay Credits. An Appendix G Member shall cease
to be eligible for Pay Credits (a) as of the first day of the payroll period
next following the date on which the Appendix G Member (i) transfers employment
to an Associated Company, (ii) begins performing services as a Mission
Sustainment Employee, a CapRock Employee or a Maritime Employee, or (iii) ceases
to meet the definition of Employee; or (b) if earlier, as of the Appendix G
Member’s Severance Date. An Appendix G Member shall not again become eligible
for Pay Credits if, thereafter, he meets the conditions described in the first
sentence of Section II.1. of this Appendix G.
Section III - Cash Balance Accounts
1.    Establishment of Accounts. A separate Cash Balance Account shall be
established for each Appendix G Member. Each Cash Balance Account shall have an
initial balance of zero until credited with any Pay Credit as provided herein.
Each such account shall be for accounting purposes only, and there shall be no
segregation of assets among such accounts. A Cash Balance Account shall consist
of the cumulative value of the Appendix G Member’s Pay Credits and Interest
Credits.
2.    Pay Credits. For each calendar month beginning on and after January 1,
2017, an Appendix G Member’s Cash Balance Account shall be credited, as of the
last day of each calendar month during which the Appendix G Member is an Active
Appendix G Member, with an amount equal to 1% of Compensation received by such
Appendix G Member during such portion of such calendar month that the Appendix G
Member was an Active Appendix G Member. If either (a) an Active Appendix G
Member ceases to be an Active Appendix G Member on a date other than the last
day of a calendar month, or (b) an Appendix G Member’s Severance Date occurs
other than on the last day of a calendar month and, in either case, if the
Appendix G Member is entitled to have an amount credited to his Cash Balance
Account for such calendar month pursuant to the preceding sentence, such amount
shall be credited to the Appendix G Member’s Cash Balance Account as of the last
day of the month in which occurs the Appendix G Member’s ceasing to meet the
definition of Active Appendix G Member or the Appendix G Member’s Severance
Date. The Pay Credit described in the preceding sentence shall be based on the
Appendix G Member’s Compensation for the full pay period that contains,


6

--------------------------------------------------------------------------------





as applicable, (a) the date on which the Appendix G Member ceased to be an
Active Appendix G Member, or (b) the Appendix G Member’s Severance Date.
3.    Interest Credits. For each calendar month beginning on and after January
1, 2017, the Cash Balance Account of an Appendix G Member shall be credited, as
of the last day of each calendar month during which the Appendix G Member is an
Appendix G Member, regardless of whether the Appendix G Member is an Active
Appendix G Member, and thereafter until the Appendix G Member’s Annuity Starting
Date, with interest equal to one-twelfth of the yield on 30-year Treasury
Constant Maturities for the month of November of the prior Plan Year. The final
interest credit shall be made as of the last day of the month before the
Appendix G Member’s Annuity Starting Date and prior to the crediting of any Pay
Credit for such calendar month. An Appendix G Member’s Cash Balance Account will
not be credited with Interest Credits after the Appendix G Member’s Annuity
Starting Date.
Section IV - Accrued Benefit
1.    In General. An Appendix G Member’s accrued benefit attributable to his
Cash Balance Account shall be the balance of the Appendix G Member’s Cash
Balance Account.
2.    Special Rules for Members Who Continue in Employment Beyond Normal
Retirement Age. If an Appendix G Member continues employment beyond the end of
the Plan Year that includes his Normal Retirement Date, the Benefits
Administration Committee shall provide the Appendix G Member with a suspension
of benefits notice in the time and form required by Section 203(a)(3)(B) of
ERISA. The Appendix G Member’s Cash Balance Account payable at the Appendix G
Member’s Postponed Retirement Date shall equal the greater of (i) his Cash
Balance Account determined without regard to this Section IV.2. of this Appendix
G, or (ii) his Cash Balance Account to which the Member would have been entitled
under this Appendix G had he retired on his Normal Retirement Date, increased by
an amount which is the Equivalent Actuarial Value of the monthly payments which
would have been payable with respect to each month in which he worked fewer than
eight days as determined under the provisions of Title 29 of the Code of Federal
Regulations Section 2530.203-3 as promulgated by the U.S. Department of Labor.
Section V - Eligibility for Payment of Cash Balance Account
1.    Normal Retirement. The right of an Appendix G Member to his Cash Balance
Account shall be nonforfeitable as of his Normal Retirement Age provided he is
employed by the Company or an Associated Company at that time. An Appendix G
Member, upon termination of employment with the Company and all Associated
Companies, may retire from active service and receive his Cash Balance Account
beginning on his Normal Retirement Date, subject to the notice and timing
requirements of Section 4.07.
2.    Postponed Retirement. An Appendix G Member who continues in service with
the Company or an Associated Company after his Normal Retirement Date shall
retire from service and receive his Cash Balance Account on his Postponed
Retirement Date, subject to the notice and timing requirements of Section 4.07.
3.    Vested Benefit. An Appendix G Member shall be vested in, and have a
nonforfeitable right to, his Cash Balance Account upon completion of three years
of Eligibility Service. An Appendix G Member may elect to receive the Cash
Balance Benefit commencing on the first day


7

--------------------------------------------------------------------------------





of any month following his Severance Date and prior to his Normal Retirement
Date as specified in his request therefor, after receipt by the Benefits
Administration Committee of written application therefor made by the Appendix G
Member and filed with the Benefits Administration Committee, provided that such
early payment shall be subject to notice and timing requirements described in
Section 4.07.
4.    Survivor’s Benefit Applicable before Retirement. The surviving Spouse or
Registered Domestic Partner, as applicable, of an Appendix G Member who has
completed 3 years of Eligibility Service or is otherwise entitled to a benefit
under this Appendix G but, in either case, has not yet met the age and service
eligibility requirements for an early retirement allowance as set forth in
Section 4.04(a) or 4.05(a), shall automatically receive a benefit payable under
the provisions of this Section V.4. of this Appendix G with respect to the Cash
Balance Account in the event said Appendix G Member should die after the
effective date of coverage hereunder and prior to his Annuity Starting Date. The
benefit payable to the Appendix G Member’s surviving Spouse under the provisions
of this Section V.4. of this Appendix G shall be equal to an amount payable as a
single life annuity over the Spouse’s life that is Equivalent Actuarial Value to
the Appendix G Member’s Cash Balance Account. In the event the benefit under
this Section V.4. of this Appendix G is payable to an Appendix G Member’s
Registered Domestic Partner, the Cash Balance Account payable to such Registered
Domestic Partner under the provisions of this Section V.4. of this Appendix G
shall be the balance of the Appendix G Member’s Cash Balance Account, payable as
a single lump sum, determined as of the Registered Domestic Partner’s Annuity
Starting Date. Payment of such benefit to a Registered Domestic Partner shall be
made as soon as practicable following the Appendix G Member’s date of death, and
in no event later than one year after the Appendix G Member’s date of death.
The Appendix G Member’s Cash Balance Account shall continue to be credited with
interest in the manner described in Section III.3 of this Appendix G until the
Spouse’s or Registered Domestic Partner’s Annuity Starting Date. An annuity
benefit payable under this Section III.3. of this Appendix G shall be of
Equivalent Actuarial Value to the Cash Balance Account determined as of the
Spouse’s or Registered Domestic Partner’s Annuity Starting Date.
In no event shall a single lump sum payment be made under this Section III.3. of
this Appendix G following the date payments under this Section III.3. of this
Appendix G have commenced as an annuity.
Section VI - Distributions
1.    Appendix G Member. An Appendix G Member shall receive distribution of his
Cash Balance Account in the same form of benefit as the form in which his
retirement allowance or vested benefit under Article 4 is paid, provided that if
the Appendix G Member retires or terminates under Section 4.02, 4.03, 4.04,
4.05, or 4.06 and (a) if the Appendix G Member has a PEP Formula Benefit and
elects the single sum option described in Section 4.07(b)(v) with respect to his
PEP Formula Benefit, the Appendix G Member’s Cash Balance Account shall be paid
in the single sum option in an amount equal the Appendix G Member’s Cash Balance
Account as of his Annuity Starting Date or (b) if the Appendix G Member does not
have a PEP Formula Benefit, the Appendix G Member shall be entitled to elect the
single sum option described in Section 4.07(b)(v) with respect to his Cash
Balance Account, subject to the notice, timing and Spousal Consent requirements
described in Section 4.07. The joint and survivor annuity or other optional form
of distribution set forth in Section 4.07(b), if applicable, that is provided by
the Appendix G Member’s Cash Balance Account and that commences as of the
Appendix G Member’s Annuity Starting Date shall be the Equivalent


8

--------------------------------------------------------------------------------





Actuarial Value of the Life Annuity Option described in Section 4.07(b)(i) that
could be provided by the Appendix G Member’s Cash Balance Account based on the
IRS Interest Rate and IRS Mortality Table in effect as of the Appendix G
Member’s Annuity Starting Date.
2.    Beneficiary under Section 4.08. The Beneficiary of an Appendix G Member
entitled to a distribution under Section 4.08 shall receive distribution of the
portion of the Appendix G Member’s Accrued Benefit attributable to his Cash
Balance Account at the same time, and in the same form of benefit, as the
Beneficiary receives pursuant to Section 4.08, provided that if the Appendix G
Member has a PEP Formula Benefit and payment of the PEP Formula Benefit is made
as a single sum payment equal to the Member’s PEP Formula Lump Sum Value, the
Beneficiary shall receive the portion of the Appendix G Member’s Accrued Benefit
attributable to his Cash Balance Account in a single sum payment in an amount
equal to the Appendix G Member’s Cash Balance Account as of the Beneficiary’s
Annuity Starting Date. If the Appendix G Member does not have a PEP Formula
Benefit, then (a) if the Member’s Beneficiary is his surviving Spouse (or
Registered Domestic Partner), the Spouse (or Registered Domestic Partner) may
elect to receive such Appendix G Member’s Cash Balance Account in the form of an
annuity for the life of the Spouse (or Registered Domestic Partner) or in the
form of a single lump sum payment equal to the Appendix G Member’s Cash Balance
Account as of the Beneficiary’s Annuity Starting Date to be paid or commence as
of the first day of any month following the Member’s date of death; or (b) if
the Member’s Beneficiary is other than his Spouse (or Registered Domestic
Partner), the Appendix G Member’s Cash Balance Account shall be payable as a
single lump sum equal to the Member’s Cash Balance Account determined as of the
Beneficiary’s Annuity Starting Date to be paid as soon as practicable following
the Member’s date of death, and in no event later than one year after the
Member’s date of death. If the Member’s Beneficiary is his surviving Spouse,
payments may not begin later than what would have been the Member’s Normal
Retirement Date. If the Spouse does not make an election regarding the timing
and form of payments on or prior to the Member’s Normal Retirement Date, payment
of said amount shall be made as an annuity for the life of the Spouse commencing
on the Member’s Normal Retirement Date. If the Member’s Beneficiary is his
Registered Domestic Partner, payment must begin not later than one year
following the Member’s date of death and if the Registered Domestic Partner does
not make an election regarding the form of payments, payment of said amount
shall be made as an annuity for the life of the Registered Domestic Partner. The
annuity benefit payable to the Spouse (or Registered Domestic Partner) under
this Section VI.2. shall be of Equivalent Actuarial Value to the Cash Balance
Account as of the Spouse’s (or Registered Domestic Partner’s) Annuity Starting
Date. For purposes of the preceding sentence, Equivalent Actuarial Value shall
be determined under the IRS Mortality Table and the IRS Interest Rate. The
Member’s Cash Balance Account shall continue to be credited with interest in the
manner described in Section III.3. until the Beneficiary’s Annuity Starting
Date.
Section VII - Other Plan Provisions
1.    Definition of Participating Employee. Notwithstanding anything contained
herein to the contrary and solely for purposes of this Appendix G, a
Participating Employee who is an Appendix G Member shall not cease to be a
Participating Employee on December 31, 2016.


2.    Section 4.11(b). In the event the sum of (a) the lump sum present value of
the portion of the Appendix G Member’s Accrued Benefit determined pursuant to
Section 4.11(b) plus (b) the portion of his Accrued Benefit attributable to his
Cash Balance Account, in each case, that is payable to the Appendix G Member or
his surviving Spouse, Registered Domestic Partner or Beneficiary exceeds $5,000
upon initial determination, then with respect to the Appendix G Member or his
surviving Spouse or Beneficiary who receives the sum of the Cash Balance


9

--------------------------------------------------------------------------------





Account and PEP Formula Benefit portion of said benefit in a single lump sum
payment, the lump sum present value of the remaining TPP Formula Benefit portion
of said benefit shall be redetermined in accordance with Section 4.11(b) as of a
subsequent date as determined by Benefits Administration Committee or its
delegate and the provisions of Section 4.11(b) shall apply to the remaining TPP
Formula Benefit portion.


3.    Section 8.01(a). Notwithstanding anything contained herein to the
contrary, (a) an Appendix G Member’s Cash Balance Account upon termination of
the Plan shall be determined in the same manner as the Member’s Cash Balance
Account would be determined if the Plan was not terminated, and (b) to the
extent applicable, the Interest Credit thereafter shall be determined by
averaging the rates used during the five-year period ending on the date of the
termination of the Plan.




10